El Juez Asoclado Señor Wolf,
emitió la opinión del tribunal.
El presente es nn pleito de daños y perjuicios entablado por el menor Francisco Cruz, representado por su madre. La demandada, Central Pasto Viejo, Inc., entre otras cosas alegó que en vida del padre de dicho menor, Raimundo Cruz por nombre, éste transigió la reclamación que aquél tenía contra la aludida demandada. La corte, después de entrar en los méritos, así lo resolvió, y el demandante apeló. La apelada sostiene que el recurso es frívolo y solicita que sea deses-timado.
El artículo 1712 del Código Civil dispone:
“El tutor no puede transigir sobre los derechos de la persona que tiene en guarda sino en la forma prescrita en el número 12 del artículo 282 y el artículo 284 del Capítulo VII, Título X, Libro Primero de este Código.
“El padre, y en su caso la madre, pueden transigir sobre los bie-nes y derechos del hijo que tuvieren bajo su potestad, pero si el valor del objeto sobre que recaiga la transacción excediera de 500 dollars, no surtirá ésta efecto sin la aprobación judicial.”
La transacción fué por $450, y la Corte de Distrito de Hu-macao creyó que esta cantidad caía dentro de las disposicio-nes de dicho artículo. Sin embargo, se sostiene por el ape-*635lante que hay la cuestión de si la reclamación del demandante no excedía de $500, y que, por tanto, era necesaria la apro-bación de la corte de distrito. Esa aprobación no fue obte-nida. En otras palabras, la parte apelante insiste en que el valor del objeto sobre que recayó la transacción excedía de quinientos dólares, o que fácilmente podría exceder de esa cantidad. El objeto no era claramente menor de $500. Como ésta es una proposición debatible, no podemos llegar a la con-clusión de que la apelación sea frívola.
En el curso de su opinión, la corte se fundó en Rivera v. Ribas, 31 D.P.B.. 361, como favorable al demandante. Llama-mos la atención de los letrados hacia el hecho de que la sen-tencia en ese caso fué dictada por un tribunal dividido.

Bebe denegarse la moción.